DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Applicant argues that;
a) In contrast to the claims, Chen does not describe a paper-making pulp slurry 
 comprising aluminum sulfate. 
b) Ito I likewise fails to describe a reactant comprising aluminum sulfate as a paper raw material.
c) Example 1, 2, 4, and 6, using the particular acrylamide polymer claimed and the pulp slurry comprising aluminum sulfate, provides a satisfactory degree of water-filterability, a satisfactory percentage water content of the wet paper web, a satisfactory DDA pressure, and a satisfactory product yield, in contrast to Examples 3, 5, and 7 that do not comprise aluminum sulfate.
Regarding a) and b), although not specifically disclosed, CN105593495A does disclose that the reactant can be used in combination with conventional additives for papermaking [0054].  Therefore, it would have been obvious to one of ordinary skill in the art to include alum (aluminum sulfate) in the papermaking stock of CN105593435A as a well-known conventional wet-end additive to papermaking stock to control pH, fix 
Regarding c), in discussing the experimental results of Examples 1 to 7, Applicants state, “…even when the total amount of aluminum sulfate used was reduced, the decreases in the degree of water-filterability and the product yield were small.” (See top third of p 34).  
Applicants further state, “From these results, it is understood that in the manufacturing methods of Examples 1 to 7, satisfactory water-filterability and product yield are obtained regardless of the presence or absence of the amount of addition of polyvalent metals such as aluminum sulfate, the percentage water content of a wet paper web can be decreased, and the manufacturing method is particularly effective for systems that do not include polyvalent metals in particular.” (see p 34, bottom).
From Applicant’s discussion of Examples 1 to 7, the Examiner finds insufficient indication of surprising or unexpected results due to the presence or non-presence of aluminum sulfate.  
In addition, the evidence presented is not commensurate in scope with the claims, which embody an acrylamide polymer having a straight chain structure, a broad range of intrinsic viscosity and a broad range of anionization.  The claims also embody conducting a Hofmann degradation reaction comprising mixing any amount of any hypohalous acid into a slurry comprising the acrylamide polymer at a broad range of pH, at any temperature and for an unspecified amount of time, and where no neutralizing agent is added.  The claims further embody adding the product of the Hofmann degradation reaction to a pulp slurry for papermaking comprising any amount of 
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes and using the variety of materials put before it and then obtain prior art products and make physical comparisons therewith. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  See MPEP 716.02.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 21 each recite ‘the supplying” in Claim 1.  However, it is unclear whether the supplying is the supplying of the reactant to a pulp solution or the supplying of the pulp slurry to a papermaking machine.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as obvious over CN105593495A as evidenced by JP 2005-226200 and by Smook, “Handbook of Pulp and Paper Terminology.”  Citations from CN105593495A are from a machine translation provided in an Information Disclosure Statement filed 7/8/2021.  Citations 
Claims 1-3: CN105593495A discloses generating a reactant by subjecting a preferably linear (having a straight-chain structure) acrylamide-based polymer in aqueous solution to a Hofmann degradation reaction and supplying the reactant to a pulp slurry suitable for papermaking (thereby forming a pulp solution) and making paper from the pulp slurry in a papermaking machine ([0002], [0016], [0019], [0039], [0041], [0046], [0053]-[0054], [0056], [0058], [0072], Claim 3); 
wherein the acrylamide-based polymer has a straight chain structure [0039] and an intrinsic viscosity of 12.5-28 dL/g, still more preferably 14.0 dL/g or more, and most preferably 14.5 dL/g or more ([0026]-[0027]), and a degree of anionization of preferably 0 05 meq/g, more preferably 0.04 meq/g or less [0028];
wherein the Hofmann degradation reaction comprises adding a hypohalous acid with a liquid comprising the acrylamide-based polymer at a pH of 11-14 [(0048], [0067]-[0068]) (mixing the hypohalous acid and acrylamide-based polymer solution would have been obvious to promote reaction throughout the solution);
wherein the reaction can be stopped by dilution with a large amount of water without adding a neutralizing agent [0052] or, at least, conducting the reaction without adding a neutralizing agent would have been obvious.
CN105593495A does not teach supplying the reactant to a pulp slurry suitable for papermaking within 24 hours from the start of the Hofmann degradation reaction.  However, it is known in the art that the degree of cationizing of the acrylamide polymer following the Hofmann degradation reaction reduces over time and therefore the 
Additional cationic polymers or silica are not required and, therefore, would have been obvious to omit.
CN105593495A does not disclose that the papermaking slurry comprises aluminum sulfate, but does disclose that the reactant can be used in combination with conventional additives for papermaking [0054].  Therefore, it would have been obvious to one of ordinary skill in the art to include alum (aluminum sulfate) in the papermaking slurry of CN105593435A as a well-known conventional wet-end additive to papermaking stock to control pH, fix additives onto fibers and to control retention (see Smook, p 220, Table 15-1 for evidence).
Claim 4: CN105593495A discloses that, in order to make hypohalous acid work, alkali metal salts of the hypohalous acid are used ([0048]-[0049]),and caustic soda is also added [0068], therefore an alkali is added with the hypohalous acid.
Claims 5 and 21: CN105593495A does not disclose the degree of cationization of the Hofmann degradation product at the supplying step.  However, it would have been obvious to one of ordinary skill ion the art to supply the Hofmann degradation product to a paper machine immediately after preparation and while the degree of 
Claim 7: In examples, CN105593495A uses waste paper as a raw material ([0056], [0072]).  A loading material is not defined, therefore is considered to include any process materials included in the waste paper.
Claims 16 and 17: CN105593495A discloses that the hypohalous acid comprises a hypohalous acid salt, including hypochlorite, hypobromite and hypoiodite salts (hypochlorous, hypobromous and hypoiodous acid salts), such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite ([0048]-[0049]).  
Claim 18: CN105593495A discloses that the molar ratio of hypohalite to acrylamide polymer is preferably 0.1:10 to 10:10 [0050], and the intrinsic viscosity of the acrylamide-based polymer is most preferably 14.5 dL/g or more ([0026]-[0027]).
Claim 22: CN105593495A discloses that the Hofmann degradation reaction can be performed at a temperature of 0-40 °C [0051] in some embodiments, therefore selecting a temperature in the claimed range would have been obvious with a reasonable expectation of obtaining a suitable product.
Claim 23: The ranges of 12.5 dL/g to 28 dL/g, still more preferably 14.0 dL/g or more as disclosed by CN105593495A ([0026]-[0027]) significantly overlay the claimed range.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select an acrylamide polymer having an intrinsic viscosity in the claimed range with a reasonable 
Claim 24:   discloses a degree of anionization of the acrylamide polymer more preferably of 0.04 meq/g or less [0028].
Claims 25 and 28: CN105593495A discloses that the hypohalous acid comprises a hypohalous acid salt, including hypochlorite, hypobromite and hypoiodite salts (hypochlorous, hypobromous and hypoiodous acid salts), such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite ([0048]-[0049]).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use a claimed hypohalous salt in the Hofmann degradation reaction with a reasonable expectation of success in obtaining a reactant providing suitable performance in papermaking.
Claims 26 and 29: CN105593495A discloses that the hypohalous acid comprises a hypohalous acid salt, including hypochlorite, hypobromite and hypoiodite salts (hypochlorous, hypobromous and hypoiodous acid salts), such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite ([0048]-[0049]).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use a claimed hypohalous salt in the Hofmann degradation reaction with a reasonable expectation of success in obtaining a reactant providing suitable performance in papermaking.
Claims 27 and 30: CN105593495A discloses that the hypohalous acid comprises a hypohalous acid salt, including hypochlorite, hypobromite and hypoiodite salts (hypochlorous, hypobromous and hypoiodous acid salts), such as sodium hypochlorite, 
Claim 31: CN105593495A discloses that the molar ratio of hypohalite to acrylamide polymer is preferably 1:10 to 10:10 [0050], which significantly overlays the claimed range.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use a claimed molar    ratio of hypohalous acid salt to acrylamide polymer in the Hofmann degradation reaction with a reasonable expectation of success in obtaining a reactant providing suitable performance in papermaking.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.